     Case: 1:19-cv-02547 Document #: 11 Filed: 05/09/19 Page 1 of 1 PageID #:23

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

Craig Cunningham
                              Plaintiff,
v.                                                 Case No.: 1:19−cv−02547
                                                   Honorable Ronald A. Guzman
Penn L.L.C.
                              Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, May 9, 2019:


       MINUTE entry before the Honorable Ronald A. Guzman: Defendant's unopposed
motion to extend time to respond to complaint, up to and including 6/8/2019 [9] is
granted. Motion hearing noticed for 5/14/2019 is stricken and no appearance is necessary.
Mailed notice(is, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
